Civil action to recover the sum of $1,778.47 for professional services in making an appraisal of the properties of Morehead Bluffs, Inc., located on Bogue Sound, near Morehead City, N.C. at the instance of the defendants.
A jury trial was waived, and by agreement, the judge found the facts and rendered judgment accordingly.
From a judgment in favor of plaintiff. the defendants appeal, assigning errors.
The case presents no more than disputed issue of fact. This has been determined in favor of the plaintiff.
No error.